Name: EFTA Surveillance Authority Decision No 102/98/COL of 2 April 1998 releasing Norway from the obligation to apply to soya beans the Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1998-08-20

 Important legal notice|E1998C0102EFTA Surveillance Authority Decision No 102/98/COL of 2 April 1998 releasing Norway from the obligation to apply to soya beans the Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC) Official Journal L 233 , 02/04/1998 P. 0041 - 0041EFTA SURVEILLANCE AUTHORITY DECISION No 102/98/COL of 2 April 1998 releasing Norway from the obligation to apply to soya beans the Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC) THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, in particular Article 17 and Protocol 1(4)(d) thereof,Having regard to the Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC), and in particular Article 22 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5(2)(d) and Protocol 1, Article 1(c) thereof,Having regard to a request by Norway,Whereas seed of soya beans is not normally reproduced and marketed in Norway;Whereas as long as those conditions obtain, Norway should be released from the obligation to apply the provisions of the aforementioned Act to soya beans;Whereas such release shall be without prejudice to the marketing in Norway of seeds produced, in accordance with the Act, in another Contracting Party to the EEA Agreement;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Plants and Animal Feedingstuffs Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Norway is hereby released from the obligation to apply the Act referred to in Point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC), with the exception of the provisions of Article 13(1), to Glycine max L. Merill - soya bean.2. This Decision shall enter into force on 1 May 1998.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 2 April 1998.For the EFTA Surveillance AuthorityHannes HAFSTEINCollege Member